DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
Fig 1 reference numbers36, 38 pointed to same part
Fig 1 reference numbers 28; 30, 31, 32 pointed to same part.
 Fig 1 item 20; 22; 24 pointed to same part
Fig 2, and 3 are also objected for same obvious reasons.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Specification is objected as it is not as per the MPEP guidelines. Applicants are advised to follow the guidelines of USPTO. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claims 11-23 are objected to because of the following informalities:   
Claims 11-23 are having the reference numbers of the figures in the parenthesis Examiner objects for these indications and suggests to remove the parenthesis numbers and resubmit.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over 2017/0129394A1 by Salter et al (Salter).

Referring to the claim 11  A headlight  (Fig 1 item 12 pair of lighting assemblies)  paragraph [0027])for a vehicle (item 10), the headlight (item 12) comprising: 

    PNG
    media_image1.png
    374
    586
    media_image1.png
    Greyscale

a housing (Fig 4 item 28 housing paragraph [0030]); 
a lens (item 94); and 
a light module (item 90 light emitting diodes) disposed in said housing (28) and pivotally mounted about a vertical axis (see paragraph [0030] not shown but inherent see Fig 9, 10); 



    PNG
    media_image2.png
    699
    628
    media_image2.png
    Greyscale

But Salter is silent on said light module additionally having at least one further light source and at least one further refractive element for generating a basic light distribution associated with said at least one further light source.

However, Salter teaches in another embodiment (See Fig 11 B and 13B) on said light module (LEDS 100) additionally having at least one further light source (items 100C and 100D paragraph [0043]) and at least one further refractive element for generating a 

    PNG
    media_image3.png
    374
    611
    media_image3.png
    Greyscale

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date to incorporate the daytime running light teachings of Salter and introduce additional lighting sources in order to achieve the desired lighting for headlamp and daytime running lamp operations same time (See Salter paragraph [0043]).

Referring to the claim 13 Modified Salter reference teaches the headlight according to claim 12, wherein at least one of said refractive elements (item 94)   of said light module is adjustable by a motor (Fig 4 item 34 actuator) in at least one degree of freedom. (See paragraph [0031] where Salter teaches various possible motions of the motor).

Referring to the claim 14 Modified Salter reference teaches the headlight  according to claim 12, wherein said light module (Fig 4 item 90) is mounted on a 

Referring to the claim 15 Modified Salter reference teaches the headlight   according to claim 14, wherein said pivot frame  is pivotally mounted in relation to said housing   or said light module   is pivotally mounted in relation to said pivot frame  (See Fig 4-6, paragraphs [0030] and [0031] Where Salter teaches the construction of the actuator and its relation with respect to frame and lighting module)

Referring to the claim 16 Modified Salter reference teaches the headlight   according to claim 14, wherein said pivot frame (Fig 4 item  40)  has a base construction   and an electric drive (item 34) arranged on said base construction   and configured for pivoting said light module (See paragraph [0031]).

 Referring to the claim 17 Modified Salter reference teaches the headlight   according to claim 12, further comprising a pivot frame (Fig 4 item 40), and wherein said light module (18) is pivotally mounted relative to said pivot frame (40) by the light module (90) being suspended on the vertical axis (34), which is supported by said pivot frame (    (See Fig 4-8 and paragraphs [0030] to [0036] where Salter teaches some limitations in an implicit way) but  Salter is silent on extends through a mass center of gravity (M) of said light module.  However, it would be obvious to an ordinary skill in the art to incorporate the pivot frame.   Hence, it would have been obvious to a person with ordinary skill in the art to fix the pivot frame extends through a mass center gravity of the lighting 

Referring to the claim 18 Modified Salter reference teaches the headlight according to claim 17, wherein said pivot frame  has a base construction  and an electric drive   arranged on said base construction  and configured for pivoting said light module  (See Fig 4- 8 and paragraphs [0030]-[0031]).

Referring to the claim 19 Modified Salter reference teaches A lighting system (S3ee Fig 1, 4, 12 and item 12) comprising: at least one headlight (Fig 12 item 12) according to claim 12; at least one control unit (Fig 12 item 106 ) configured to control the light module (item 100 LEDs) of the at least one headlight (12) and an electric drive of the at least one headlight (See paragraph [0042] where Salter teaches a controller 106 controlling the lighting unit 100 of the head light 12).

Referring to the claim 20 Modified Salter reference teaches the lighting system   according to claim 19, wherein said at least one control unit (Fig 12 item 106) is configured for controlling the light module (item 100) in dependence on a pivot angle (a) of the light module (See paragraph [0031] where Salter teaches pivot angle movement 90 degrees to 100 degrees).

 Referring to the claim 21 Modified Salter reference teaches the lighting system   according to claim 20, wherein said at least one control unit (Fig 12 item 106) is configured 

Referring to the claim 22 Modified Salter reference teaches, the lighting system   according to claim 19, further comprising a sensor   for acquiring an object located in an illumination region of the headlight   and wherein corresponding light sources of the light source matrix are deactivatable to mask the object (See paragraphs [0028]) and [0034] from which it is obvious to a person with ordinary skill to incorporate a kind of masking using the sensor system when sensing an object).

Referring to the claim 23  Salter teaches, A motor vehicle comprising: at least one headlight  (Fig 1 item 12 pair of lighting assemblies)  paragraph [0027])for a vehicle (item 10), the headlight (item 12) comprising: 

    PNG
    media_image1.png
    374
    586
    media_image1.png
    Greyscale

a housing (Fig 4 item 28 housing paragraph [0030]); 
a lens (item 94); and 

an electric drive (item 34 actuator) for pivoting said light module (See paragraph [0031]);
said light module (90) having at least one light source matrix (90) with a multiplicity of individually controllable light sources (See Fig 10 item 100 paragraph [0038]), and at least one refractive element (light output window 30) associated with each of said light sources (item 100) and configured to generate high beams   that are activatable segment by segment (See paragraph [0039] where Salter teaches rows of 100A-H providing high beams); and 

    PNG
    media_image2.png
    699
    628
    media_image2.png
    Greyscale

But Salter is silent on said light module additionally having at least one further light source and at least one further refractive element for generating a basic light 
However, Salter teaches in another embodiment (See Fig 11 B and 13B) on said light module (LEDS 100) additionally having at least one further light source (items 100C and 100D paragraph [0043]) and at least one further refractive element for generating a basic light distribution associated with said at least one further light source (See paragraph [0043] where Salter teaches a 100C and 100D being used for daytime lighting units); and

    PNG
    media_image3.png
    374
    611
    media_image3.png
    Greyscale

in another embodiment Salter further teaches at least one control unit (Fig 12 item 106) configured to control said light module (Fig 12 item 100 LEDs) of said at least one headlight (Fig 12 item 12) and said electric drive (Fig 12 item 34 actuator) for pivoting said light module (See paragraphs [0031], [0042] to [0044] Salter teaches controlling the head using the control module 106).



    PNG
    media_image4.png
    547
    632
    media_image4.png
    Greyscale


Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date to incorporate the daytime running light teachings of Salter and introduce control unit and additional lighting sources in order to achieve the desired lighting for headlamp and daytime running lamp operations same time (See Salter paragraph [0043]).

Conclusion
Claims 11-23 are rejected.
The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        1/16/2021